                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

PAUL GILLPATRICK, and NICCOLE
WETHERELL,
                                                           4:18CV3011
                    Plaintiffs,

       vs.                                                   ORDER

SCOTT FRAKES, Director, in their
official capacities; MICHELE CAPPS, in
her official capacity as Warden of the
Nebraska State Penitentiary; and
ANGELA FOLTS-OBERLE, in her official
capacity;

                    Defendants.




      IT IS ORDERED that the motion at Filing No. 82 is construed as a motion to
withdraw Ryan S. Post as counsel of record for Defendants. The motion (Filing No.
82) is granted. Ryan S. Post shall no longer receive electronic notice in this case.


      James A. Campbell has previously entered his appearance and shall remain
counsel of record for Defendants.



      Dated this 19th day of May, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
